DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the confusing and seemingly conflicting limitations that “the outer sleeve is sleeved outside the OCT imaging catheter” and “the Luer connector is used for fixedly connecting the outer sleeve and the OCT imaging catheter”. Specifically Luer connectors are generally used to connect two lengths or two components and their ends, not to connect to concentric components at the same end. It is unclear therefore how or if the Luer connector ‘fixedly connects the outer sleeve and the OCT imaging catheter’ which seems contrary to its design. For compact prosecution purposes the examiner has consulted the specification and it is noted that e.g. Fig. 1 depicts that what the applicant’s invention actually comprises is a Luer connection (3) between the catheter body (2) and the pull-back device (1) as depicted in Fig. 1 and not a Luer connection which fixes the outer sleeve and the OCT imaging catheter. Therefore and for examination purposes the examiner will presume that either or both of the claims as drafted or the exact opposite case wherein the components are not fixed to each other but must actually be free to both rotate and actuate in order to function) but are instead merely attached to a proximal component (for claim 1) or to the pull-back device (for dependent claim 6).
Regarding claim 1, the claim iterates “the reflecting surface of the reflecting prism in the OCT imaging catheter faces the exit window” which raises two separate issues of indefinites. First, the terms “the reflecting surface” and “the reflecting prism” lack antecedence. Second, the claims are not required to contain such elements not is the term “OCT imaging catheter” subject to a special definition nor is it interpreted under 112(f) such that it is unclear whether or not the prism and its surface are recited as a portion of the invention. For compact prosecution purposes it will be presumed that the claims recite that the OCT imaging catheter comprises a reflecting prism having a reflecting surface which is configured to direct light to and from the exit window.
Regarding claim 2, the claim iterates that “the OCT imaging catheter is fixedly connected with the Luer connector” and “the female Luer connector is fixedly connected with the male Luer connector” both of which render the claims indefinite. Regarding the former citation it is unclear and indefinite which of the male/female Luer components interfaces with the OCT imaging catheter. Regarding the latter it is unclear and indefinite what the other end of the female lure connector is attached to. For compact prosecution purposes the examiner notes that the OCT imaging catheter being connected to the male Luer and the female Luer connecting to the unclaimed pull-back device cannot be read into the claims from the specification.
Regarding claim 6, the claim iterates that “the catheter fixing tube is sequentially through the fixing sleeve and the first housing”, “the other end of the catheter fixing sleeve is fixedly connected to the Luer connector”, and “the rotary driver drives the driving connector and drives the catheter body to rotate around the axis; the liner driver drives the driving connector and drives the catheter body to reciprocate in the axial direction”. Regarding the first of these citations, the examiner notes that this lacks clarity as to how the catheter fixing tube is constructed (i.e. what is meant by “sequentially? Is this sequentially in time, in space, etc?) and appropriate correction is required. Regarding the second citation, the examiner notes that claim 6 incorporated only claim 1 and not claim 2, thus it is unclear how or if the Luer connector of claim 1 (note the 112(b) rejection of claim 1 above) would be able to accomplish as much. Regarding the last citation, the examiner notes that the claim is directed towards an apparatus and yet the claims recite methodological wording (e.g. “drives” not “is configured to drive”) which calls into question the scope of the claimed structures. Additionally, the claim recites both “a fixing sleeve” and “the catheter fixing sleeve”, the latter of which lacks proper antecedence and calls into question how many fixing sleeves are present in the invention. For compact prosecution purposes the examiner will presume that “the catheter fixing sleeve” is replaced be “the fixing sleeve”.
Claims 2-11 are each similarly affected, at least by virtue of dependency, from the foregoing.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US20150219436A1 by Obi et al. (hereafter Obi),

Regarding claim 1, Obi teaches: 1. A uterus OCT catheter (regarding being an OCT catheter, see Obi’s Fig. 1 and [0031] which indicate that the invention is an elongated body for internal use (i.e. a catheter) and uses OCT imaging; moreover as the examiner is not blind to the statements of the specification (though they cannot be read into the claims) the examiner notes that as for being a “uterus” OCT catheter, the examiner notes that being a preamble limitation interpreted under MPEP 2111 this merely indicates the intended use of the invention and that Obi’s invention certainly could be used in gynecology (e.g. it does not have sharp rigid bends or other physical constraints that would prevent its use in a gynecological context) and therefore it may compact prosecution to establish that if the applicant is of the opinion that certain size or shape requirement is intended to be enforced then they must claim it directly in the body of the claim; however, the examiner also notes that it may equally compact prosecution to iterate that MPEP 2144.04(IV) renders inescapably clear that merely reducing the length of the catheter and/or increasing its thickness/diameter would not render the claims unobvious over the prior art), comprising:
a catheter body (see Fig. 1 part 20 which is the body as a whole); the catheter body comprises [:]
an outer sleeve, an OCT imaging catheter and a … connector (as best understood, see Obi’s Figs. 1-2 where parts 22 and 25 and possible 23 (note the following alternative interpretation) are the OCT imaging catheter, where parts 43-44 are the connector which may be modified below, and where either outer jacket 24 (which its not fixed relative to the OCT imaging catheter in accordance with the specification but incompatible with the claims) or supporting tube 23 (which is fixed relative to the OCT imaging catheter so as to rotate and actuate therewith and therefore in accordance with the claims but incompatible with the specification) such that regardless of interpretation it appears that Obi teaches both what is claimed and specified depending on which alternative interpretation of the sheathing components are considered to be the outer sleeve);
the outer sleeve is sleeved outside the OCT imaging catheter (note that Obi’s 23 is outside (i.e. surrounds) 22 and 25 and that 24 is outside the former as well as 23 as depicted in Fig. 1); [[and]]
the … connector is used for fixedly connecting the outer sleeve and the OCT imaging catheter (as best understood, Obi’s parts 43-44 read on this limitation; however and for compact prosecution purposes the examiner notes that, depending on interpretation see [0032] which iterates both that the jacket tube 24 is fixed during operation and does not rotate or actuate therewith and also iterates that supporting tube 23 is fixed to the optics and rotates and actuates therewith so as to be “fixed” by the connector in accordance with both the specification and the claims depending on integration);
the outer sleeve is provided with an exit window (regardless of which structure is considered to be the outer sleeve, note that Obi’s Fi. 1 depicts L2/L4 proceeding from the OCT catheter through the components and into patient 3 therefore this appears to be taught no matter what; however and for compact prosecution purposes the examiner notes that at 25 the supporting tube can be removed and/or replaced by a buffer fluid which modulates the refractive index as per [0043] and as depicted and/or note that 24 is transmissive to light as per [0035] and as depicted); [and]
the reflecting surface of the reflecting prism in the OCT imaging catheter faces the exit window (as best understood see Obi’s Fig. 1 parts 25 and 25A thereof which are a prism and its reflecting surface which faces the window so as to reflect light out thereof; moreover the examiner notes for compact prosecution purposes that while Obi depicts what can readily be discerned to be a prism, that Obi refers to this in the generic terminology of an optical deflection member and includes options that are not prisms such that it is notable that at least one option for 25 is that it can be formed so as to be constructed of glass, cut with a flat face which is angled with respect to the transmission axis, and function based off of total internal reflection as iterated in [0041] so as to unambiguously clarify that one of the options is a prism per se).
In the foregoing the examiner omitted that the connectors were “Luer” connectors as indicated by ellipsis above as Obi uses a different style of connector and therefore would fail to fully teach the claimed use of Luer connectors of claim 1 or the contents of claims 2-3 which iterate: “2. The uterus OCT catheter of claim 1, wherein the Luer connector comprises a female Luer connector and a male Luer connector; the OCT imaging catheter is fixedly connected with the Luer connector; the open end of the outer sleeve is fixedly connected with the male Luer connector; the female Luer connector is fixedly connected with the male Luer connector” or “3. The uterus OCT catheter of claim 2, wherein the female Luer connector and the male Luer connector are connected by a thread”.
However, the examiner notes that Luer lock connectors and their utility, such as being easy to attach and being standardized and being secure and fluid tight, and their suitability for use as connectors in medical devices in general (e.g. due to being commercially available for decades) and in catheters in specific (e.g. even in OCT imaging catheters) are old and well known in the art. See MPEP 2144.03. Given as much the examiner additionally notes that in regards to claim 2, there are exactly two ways in which one could implement a Luer lock connection (i.e. as male or female on the indicated sleeve) and both are equally implementable such that either would be prima facie obvious for exactly the same reason as the parent claim and that in regards to claim 3 Luer lock connectors inherently have threading by definition.
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the date of invention to modify the invention of Obi with the use of a Luer lock style connector because such connectors and their utility is old and well known in the art.

Regarding claim 4, Obi further teaches: 4. The uterus OCT catheter of claim 1, wherein the shape of the exit window is ring shape or circular arc shape or rectangle shape (see Obi’s Fig. 1 noting that both window options qualify as ring and circular, e.g. as proceeding around the longitudinal axis, and that other shapes or shapes of portions of either of the interpretations of the outer sleeve could be identified because all of the elements in the optical path are designated to be transparent as iterated above).

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Obi as applied to claim 1 above, and further in view of US 5047045 A by Arney et al. (hereafter Arney), these references taken together or alternatively further in view of US 20150196271 A1 by Nair et al (hereafter Nair).

Regarding claim 5, Obi teaches the base invention as given above in regards to claim 1; however, Obi does not teach the use of HDPE as the sleeve material and Obi has a blunt end instead of a rounded end and therefore Obi fails to fully teach: “5. The uterus OCT catheter of claim 1, wherein the outer sleeve is made of a high-density polyethylene material; the shape of the closed end of the outer sleeve is solid round head shape.”
However Arney in the same or eminently related field of catheter construction (see Arney’s Abstract) teaches using HDPE as the outer tube material (see Arney’s Abstract or Claim 4). Arney then goes on to teach that this is an advantageous choice (See Arney’s col. 4 ln 64 to col. 5 ln 2 which states “The material selected for distal outer tube section 20 must have thin walls together with the appropriate level of flexibility and a relatively high burst pressure. This distal section must negotiate the twists and turns of the coronary artery. Thin wall, high density polyethylene tubing has been found to have these desired characteristics” and/or see Arney’s col. 5 lns 3-6 which states “A lubricious outer surface is desired for both sections of the outer tube. The use of a high density polyethylene tube for distal outer tube section 20 attains this end, since polyethylene is an inherently lubricious material.”).
Therefore it would have been obvious to one of ordinary skill in the art prior to the date of invention to improve the invention of Obi with the use of HDPE for the outer sleeve material as taught by Arney because it advantageously provides a good level of flexibility and strength while being lubricious.
Additionally, one can either see MPEP 2144.04(IV) as this is merely a shape change so as to be prima facie obvious and/or in the alternative one could note that Nair in the related field of imaging catheters (See Nair’s Abstract, though it is also noted that while the base embodiment is US, that this could alternatively be OCT as per [0034]) teaches the both the use and utility of such of rounded distal tips (see Figs. 2-3, noting the tip shape; then see e.g. [0049] which iterates that this is an atraumatic tip, that it can be made of rounded polymer and that it, as the name implies, reduces damage caused to the body lumen by the catheter’s advancement).
Therefore it would have either been prima facie obvious to one of ordinary skill in the art prior to the date of invention to modify the combination of Obi and Arney with the use of a rounded tip as being a mere shape change; or alternatively, it would have been obvious to one of ordinary skill in the art prior to the date of invention to improved the combination of Obi and Arney with the use of a rounded tip as taught by Nair so as to advantageously make the tip atraumatic.

Allowable Subject Matter
Claims 6-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In this instance Claim 1 requires that “the Luer connector is used for fixedly connecting the outer sleeve and the OCT imaging catheter” which when paired with the connection arrangement in claim 6, specifically that “the driving connector is fixedly connected to the fixing sleeve” and “the other end of the [fixing sleeve] is fixedly connected to the Luer connector” requires that the entire catheter body including the outer sleeve is connected to the driving components of the pull back device. Indeed this is even reiterated in claim 6 which further states “the driving connector connects a rotary driver and a linear driver, the rotary driver drives the driving connector and drives the catheter body to rotate around the axis; the liner driver drives the driving connector and drives the catheter body to reciprocate in the axial direction.” The examiner did not find this connection arrangement in the prior art making it novel.
Furthermore and in regards to what would be obvious, the prior art teaches a great many pull-back device arrangements. Even Obi teaches a great number of relevant components including seemingly all of the components as the claims and of some further dependents (see Obi’s Fig. 4 and the descriptive text thereof, noting Obi shows a fixing tube 42 which extends as claimed except for its connections, a rotary driver 16, a linear driver 13b, a driving connector comprised of multiple components including stage 13, rotary join 15, belt 17, among others etc., fixing sleeve 43, and with regards to dependent claims the examiner again refers to Fig. 4 and notes that e.g. stopper mechanism 19 connected to plate 12d) which are merely connected differently; however neither Obi nor any other art available to the examiner appears to obviate the claims for reasons clearly set forth in the applicant’s specification in [0005] thereof. Specifically the claims require that the outer sleeve of the invention; which is the outermost component of the claims and which to be clear is described in the speciation at e.g. [0034] to be shaped so as to prevent scratches when contacting the human body, and never depicted or described to be anything other than the outermost component of the invention; be subject to the linear and rotary motion. To that end [0005], correctly, states that this is disadvantageous because it can cause frictional (or other) damage to the mucosa and can cause discomfort that can decrease the treatment coordination and cause other problems. As such the applicant has very clearly identified why one would not think to rearrange the components of Obi or of any other arts to connect them in the claimed fashion because doing so would have severe disadvantages. Therefore the applicant’s invention is also necessarily unobvious over the prior arts.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:

US 20160361018 A1 by Courtney et al. teaches the suitability of Luer connections for use in OCT imaging catheters e.g. as see in Figs . 1 noting male and female Luer components 2-3 and or as described in [0058]

Luer Taper by Wikipedia clarifies that Luers were known, commercially available, subject to known standards, simple to use, and form water-tight connections, etc.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278. The examiner can normally be reached M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL S KELLOGG/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793